The following opinion was prepared by the late Justice Fraser, and is adopted by me:
There is only one question that needs consideration in this case, to wit, May the appellant offset against the claim of the respondent a debt owed to appellant by the bond company?
This is an action at law, tried before the Hon. M.S. Whaley, Judge of the County Court for Richland County, without a jury. The facts, therefore, as found by Judge Whaley, are the facts in this case, as this Court has no jurisdiction to review the findings of fact in a law case, unless there is no evidence to sustain such findings. There is in this case evidence to sustain the findings of Judge Whaley.
The Carolina Bond  Mortgage Company agreed to assist the Metropolitan Life Insurance Company in making loans on farm lands in North and South Carolina. There was a written contract, rather elaborate, in which it was agreed that the bond company should make loans, and take the notes or bonds and mortgages therefor in its own name and assign them, without recourse, to the insurance company. The contract provided:
"It further agrees that, if the said correspondent shall pay the interest or any part thereof, or of the principal of any mortgage to the said company before collecting the same from the borrower, it shall advise the company, when making payment, that the same has been advanced by it, and any and all right, title, and interest which the correspondent may have in and to said bond or note and mortgage or deed of trust, or in the proceeds thereof, by subrogation or otherwise, shall be subordinate in all respects to the interest therein of the company." *Page 143 
A loan was made to Dr. Jennings for $18,000, payable in installments of $1,800 a year. The installment due March 1, 1921, was delayed, and the payment was advanced under the contract by the bond company. The bond company became insolvent, and in February, 1923, Dr. Jennings paid his debt in full to the insurance company, including the payment due March 1, 1921, which had been advanced by the bond company.
Mr. Carwile was appointed receiver December 27, 1922. The insurance company contends that there was a subsequent contract by which the insurance company was to hold notes upon which the bond company had paid the installment notes or bonds as security for any balance that the bond company might owe to the insurance company. Judge Whaley held that there was no such contract, and that the insurance company held the note or bond merely as custodian for the bond company.
The insurance company collected from Dr. Jennings, in February, 1923, about two months after the appointment of the receiver, the entire amount of his indebtedness, including the amount of money that had already been advanced by the bond company.
Now, if the insurance company did hold, as a matter of fact, the note or bond as custodian for the bond company, it must of necessity have collected it as the agent of the receiver. From the facts as found by Judge Whaley, it followed inevitably that the collection was on behalf of the receiver and must be paid to him without offset.
For a full statement of the facts, see the decree of Judge Whaley, which should be reported.
The judgment appealed from should be affirmed. *Page 144